DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The claims are condition for allowance except for the presence of claims 9-13 directed to an invention non-elected without traverse.  Accordingly, claims 9-13 have been cancelled.

Response to Amendment
The amendments to the specification filed 8/25/2021 do not match earlier filed copies of the specification. Said amendments appear to be made with reference to an entirely different application. Thus, said amendments have not been entered.

Claim Interpretation
Claim 1 recites “wherein at least a part of the dividing wall is positioned to be deflected in the direction of the feed zone so that a quantitative ratio of the first stream to the second stream satisfies the following Equation 1: N1/(N1+N2)=X wherein, N1 is the flow rate of the first stream, N2 is the flow rate of the second stream, and X is 0.2 to 0.5.” 
The term “positioned to be deflected in the direction of the feed zone” is interpreted as meaning --deflected in the direction of the feed zone--. It would be unreasonable to interpret “positioned to be deflected” as meaning --positioned so as to be capable of being deflected--. Everything, including massive objects such as stars and planets, can be deflected given the right tools and/or sufficient brute force. Thus, interpreting “positioned to be deflected” as meaning --positioned so as to be capable of being deflected-- would be unreasonable, as such an interpretation would render the term “positioned to be deflected” essentially meaningless.   

Examiner notes that a dividing wall that symmetrically divides the column would be positioned such that X = 0.5. However, such a column would NOT satisfy the limitation of claim 1 regarding the dividing wall being “positioned to be deflected”, as a dividing wall which merely symmetrically divides a column is NOT “positioned to be deflected” as claimed. Similarly, a straight, vertically oriented dividing wall which is merely placed closer to the feed relative to center of the column, e.g. such that X=0.3, would NOT satisfy the limitation of claim 1 the dividing wall being “positioned to be deflected”.
Claim 1 recites “wherein the dividing wall includes, a first wall adjacent to the column top zone and relatively adjacent to an inner wall of the feed zone on the basis of a virtual vertical plane that symmetrically partitions the main column”. 
This limitation requires that the dividing wall include a first wall portion at the top thereof which is closer to the feed of the column than the virtual vertical plane that symmetrically partitions the main column is to the same feed. 

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a dividing wall distillation column for fractional distillation of crude product. 
The closest prior art of record is Burst et al. (US 2011/0139604), hereafter referred to as Burst.
Burst teaches a dividing wall distillation column for the fractional distillation of a crude product (feed mixture) 11/12/13 (abstract, Figure 1, Paragraph [0040]), the dividing wall distillation column comprising:
A main column having a dividing wall 7/8, a condenser (not explicitly referenced in the specification, but shown attached to the top of the column in Figure 2), and a reboiler (not explicitly 
Wherein the main column includes, based on a vertical cross section, a feed zone (2/b/4/c/9/f) and an outflow zone (3/d/5/e/10/g) partitioned on one side and the other side, with the dividing wall 7/8 being interposed therebetween, a column top zone 1/a adjacent to the upper end of the dividing wall and a column bottom zone 6 adjacent to the lower end (Figure 2, paragraphs [0011]-[0019] and [0040]-[0042]);
Wherein the dividing wall 7/8 divides a liquid stream into a first stream falling through the feed zone (2/b/4/c/9/f) and a second stream falling through the outflow zone (3/d/5/e/10/g), when a liquid stream condensed in the column top zone 1/a falls to the column bottom zone 6/h (Figure 2, paragraphs [0011]-[0019] and [0040]-[0042]);
Wherein the at least part of the dividing wall 7/8 is positioned to be deflected in the direction of the feed zone so that the flow rate of the first stream is less than the flow rate of the second stream, i.e. Burst teaches that the ratio of the flow rate of liquid in the top portion 2/b of the feed zone to the flow rate of liquid in the top portion 3/d of the outlet zone is 1:3 (Figure 2, paragraph [0042]).
In view of the above teaching by Burst, it is understood that the a quantitative ratio of the first stream to the second stream satisfies the following Equation 1: N1/(N1+N2) = X, wherein N1 is the flow rate of the first stream, N2 is the flow rate of the second stream and X is in the range of 0.2 to 0.5. Specifically, in Burst, X = 0.25.
And wherein the dividing wall 7/8 of Burst includes:
A first wall (upper section of dividing wall) 7 adjacent to the column top zone 1/a and relatively adjacent to an inner wall of the feed zone on the basis of a virtual vertical axis (plane) that symmetrically partitions the main column (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).
A second wall (bottom section of dividing wall) 7 which adjacent to the column bottom zone (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).
And a third wall (middle section of dividing wall) 8 forming a level difference in an extended form between the first wall and the second wall (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).

As pointed out by Applicant in the Remarks filed 6/29/2021, Burst’s teachings indicate that the lower portion of the dividing wall therein cannot be located on the virtual plane that symmetrically partitions the column, and instead, must be located on a plane deviated from the virtual plane to one side thereof. Specifically, Applicant cites the Abstract of Burst, which teaches that “the cross-sectional area Ac of the segment c) (4) is at least 10% greater than the cross-sectional area Ae of segment e) (5)”. Examiner notes that this teaching is further reflected in paragraph [0011] and claim 1 of Burst. In the interest of clarity, Examiner notes that, were the lower portion of the dividing wall in Burst on the virtual plane that symmetrically partitions the column, the cross sectional area Ac of the segment c) would be equal to the cross-sectional area Ae of segment e). Instead, Burst indicates that cross sectional area Ac- -is at least 10% larger than the cross-sectional area Ae, indicating that the bottom section of the dividing wall is not on the virtual plane that symmetrically partitions the column. 
By teaching that the area Ac “is at least 10% greater than the cross-sectional area Ae”, Burst teaches away from positioning the bottom section of the dividing wall (i.e. the second wall portion of the dividing wall) on the virtual plane that symmetrically partitions the column. There is no teaching, suggestion, or motivation in the prior art of record which would lead one of ordinary skill to modify Burst by positioning the bottom section of the dividing wall therein on the virtual plane that symmetrically partitions the column so as to comply with the requirement that the dividing wall comprise “a second wall adjacent to the column bottom zone and located on the virtual vertical plane,” as required by claim 1.
There is no prior art of record which teaches or suggests a distillation column wherein at least a part of the dividing wall is positioned to be deflected in the direction of the feed zone (i.e. wherein part of the dividing wall is angled or otherwise biased in the direction of the feed zone relative to the remainder of the dividing wall); wherein the dividing wall includes a first wall adjacent to the column top zone and relatively adjacent to an inner wall of the feed zone on the basis of a virtual vertical plane that symmetrically partitions the main column (i.e. wherein the dividing wall includes a first wall portion at the top thereof which is closer to the feed of the column than the virtual vertical plane that symmetrically 
In view of the above, Claim 1 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.